PER CURIAM.
Appellant’s conviction for grand theft is affirmed. However, because the trial court failed to provide specific findings of fact to justify an enhanced sentence under section 775.084, Florida Statutes (1987), we must remand for resentencing. See, e.g., Wright v. State, 476 So.2d 325 (Fla. 2d DCA 1985). If, after remand, the trial court finds that the enhanced sentence is necessary for the protection of the public, it should state with particularity the basis for its finding.*
Affirmed in part, reversed in part, and remanded with instructions.
CAMPBELL, C.J., and SCHEB and SCHOONOVER, JJ., concur.

 Contrary to the assertion in appellant's brief, any such findings do not necessarily have to be in writing so long as they are included in the record of a reported judicial proceeding. Parker v. State, 546 So.2d 727 (Fla.1989); Eutsey v. State, 383 So.2d 219 (Fla.1980).